                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:18-CV-74-D


ANDREWU.D. STRAW,                             )
                                              )
                             Plaintiff,       )
                                              )
                   v.                         )               ORDER
                                              )
STATE OF NORTH CAROLINA,                      )
                                              )
                             Defendant.       )


       On January 15, 2019, Andrew U.D. Straw ("Straw'' or "plaintiff''), proceeding prose, moved

for an order declaring statutes of repose and limitations as predominately negatively affecting

disabled persons [D.E. 8]. On March 6, 2019, the court denied Straw's motion for access to

CM/ECF to file electronically [D.E. 4], but granted his request to register as a receiving user under

Local Civil Rule 5.l(b)(2). See [D.E. 9].

       OnMarch 15,2019, Strawmovedtorequest''receivinguser"status [D.E.10]. OnApril22,

2019, Straw moved to waive oral argument and request judgment on motions on the papers [D.E.

12]. On May 15, 2019, Straw moved for pacer.gov access [D.E. 13]. On June 4, 2019, Straw

moved to file a first verified amended complaint [D.E. 15].

       On July 8, 2019, Judge Gates addressed Straw's motion to request order declaring statutes

ofrepose and limitations as predominately negatively affecting disabled persons, permitted the action

to proceed, and permitted Straw to proceed in forma pauperis [D.E. 16].

       The court DENIES as moot Straw's motion to request an order declaring statutes of repose

and limitations as predominately negatively affecting disabled persons [D.E. 8] in light of the first

verified amended complaint. The court GRANTS in part and DENIES in part Straw's motion to
request ''receiving user'' status so all filings in the case are served to Straw electronically [D.E. 1O].

The court DENIES as meritless Straw's motion to waive oral argument and request judgment on

motions on the papers [D.E. 12] and Straw's motion for pacer.gov access [D.E. 13]. The court

GRANTS Straw's motion to allow a first verified amended complaint [D.E. 15]. The court

DIRECTS the clerk to send a Pro Se Consent & Registration Form to Receive Documents

Electronically to Straw. The document at docket entry 17 is the operative complaint in this action.

        SO ORDERED. This _..8£)_ day of July 2019.




                                                    2
